201 F.2d 512
C. Howard HOOK and W. W. Miller, Doing Business as a Partnership Under the Name and Style of Hook & Millerv.HOOK & ACKERMAN, Inc., Appellant.
No. 10828.
United States Court of Appeals Third Circuit.
Argued January 22, 1953.
Decided February 6, 1953.

Appeal from the United States District Court for the Western District of Pennsylvania; William Alva Stewart, Judge.
Harry Price, New York City (Stonecipher & Cunningham, by Charles L. Cunningham, Pittsburgh, Pa., Matthew Sidney Biron, Philadelphia, Pa., on the brief), for Harold S. Ackerman and Hook & Ackerman, Inc.
William B. Jaspert, Pittsburgh, Pa., for C. Howard Hook and W. W. Miller, ind. and d/b/a/ Hook & Miller; and R. O. Graffius.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
Points presented in this appeal were all discussed in the opinion of Judge Stewart in the district court. Hook v. Hook & Ackerman, Inc., D.C.W.D.Pa.1952, 103 F. Supp. 790. We think that he was right and affirm for the reasons set out in his opinion.


2
The judgment of the district court will be affirmed.